 In the Matter of BINON CHOCOLATES, INC., AND/OR ROSEMARIE DEPARIS, INC., AND/OR LA MARQUISE CHOCOLATIER, INC., AND/OR COLBERTCHOCOLATES, INC.andUNITED CANDY & CONFECTIONERYEMPLOYEESUNION, LOCAL 50, C. I. O.Case No. 2-R--5124.-Decided January 28, 1946Messrs. Francis Zavier WardandDaniel F. O'Connel,ofBreed,Abbott cMorgan,of New York City, for the Companies.Mr. Henry Schuman,ofLiebowitz c Schwman,of New York City,for the C. I. O.Mr. Arnold Cohen,of New York City, for the A. F. of L.Mr. Donald B. Brady,of counsel to the Board.DECISIONDIRECTIONOF ELECTIONANDORDERSTATEMENTOF THE CASEUpon an amended petition duly filed by United Candy & Con-fectionary Employees Union, Local 50, C. I. 0., herein called theC. I. 0., alleging that a question affecting commerce hadarisen con-cerning the representation of employees of Binon Chocolates, Inc.,herein called Binon, or the Company, and/or Rosemarie De Paris,Inc., and/or La Marquise Chocolatier, Inc., and/or Colbert Chocolates,Inc., the National Labor Relations Board provided for an appropriatehearing upon due notice before Louis Plost and Cyril W. O'Gorman,Trial Examiners.The hearing was held on September 26 and Oc-tober 3,1945, at New York City. All the afore-mentioned corporationsand the C. I. O. appeared and participated.The Candy and Con-fectioneryWorkers Union, No. 452, A. F. of L., heemafter calledthe Intervenor, appeared and moved for leave to intervene in theproceeding.This motion was granted and the Intervenor participatedin the entire hearing.All parties were afforded full opportunityto beheard,to examine and cross-examine witnesses, and to introduceevidencebearing on the issues.The Trial Examiner's rulings made65 N. L.R. B., No. 101.591679100-46-vol 65-39 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDat the hearing are free from prejudicial error and are herebyaffirmed.All parties were afforded an opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.1HE BUSINESSOF THE COMPANIESAll four companies are New York corporations owned by the samestockholders and having the same corporate president, treasurer, andsecretary.Rosemarie De Paris, Inc., is engaged in the business ofselling candies and other confections which are manufactured by theCompany.These candies and confections are sold in stores ownedand operated by Rosemarie De Paris, Inc., La MarquiseChocolatier,Inc., and Colbert Chocolates, Inc., in New York City.The candiesare sold under the trade name of Rosemarie De Paris and La Marquise.They are also shipped to approximately 27 States other than theState of New York, by the Company in the name of Rosemarie DeParis, Inc.All of the raw materials and the wrapping materials necessary tothe manufacture and shipping of the confections are purchased by theRosemarieDe Paris, Inc. and delivered to the Company, which is theonly one of the four corporations engaged in manufacturing.Biltoridoes not sell any of its products in its own name. It is paid for themanufacture of the candies by the Rosemarie De Paris, Inc.During the past year, Rosemarie De Paris, Inc., purchased andcaused to be delivered to the Company raw materials and suppliesvalued at approximately $600,000.A substantial amount of the rawmaterials was shipped from States other than the State of New York.During the same period of time, the Company manufactured finishedproducts valued in excess of $1,000,000.A substantial portion of thefinished products was shipped to points located outside the State ofNew York. The only employees involved in this proceeding are theproduction and maintenance employees on the pay roll of the Company.Although it is evident that any or all of the other three corporationsmight, for certain purposes, be deemed an employer or employersof Binon's employees, within the meaning of Section 2 (2) of the Act,the record indicates that each corporation is operated independentlyof the others in regard to labor relations,function, and accounting. Itdoesnot appear that Rosemarie De Paris, Inc., La Marquis Chocolatier,The., or Colbert Chocolates, Inc., would necessarily be parties to col-lective bargaining affectingBinon's employees.Consequently, weshall dismiss the petition as to the three named corporations otherthan Binon.We find that the Company is engagedin commercewithin themeaning of the National Labor Relations Act. BINON CHOCOLATES, INC.II.THE ORGANIZATIONS INVOLVED093United Candy & Confectionary Employees Union, Local 50, C. I. 0.,and Candy and Confectionery Workers Union, No. 452, A. F. of L.,are both labor organizations admitting to membership employees ofthe Company.III.THE QUESTION CONCERNING REPRESENTATIONThe C. I. 0., on September 15, 1944, requested the Company to bar-gain with it as the collective bargaining representative of its produc-tion employees.This request was refused.On October 6, 1944, theCompany entered into a collective bargaining contract with the Inter-vener, covering its production and maintenance employees, for a termending December 31, 1946.The C. I. O.'s original petition in thiscase was filed on October 17, 1944. Inasmuch as the contact wasentered into after the Company had received notice of the C. I. O.'sclaim, it does not constitute a bar to a present determination ofrepresentatives.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the C. I. O. represents a substantial number ofemployees in the unit hereinafter found appropriate."We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe parties stipulated, and we find, that all productionand mainte-nance employees of the Company, including shipping, maintenance,engineering employees, and chauffeurs, but excluding bakers, office andclerical employees, and all supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, consti-tute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately_preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Direc-tion." The Field Examiner reported that the CIO submitted 106 cards.The testimonyreceived at the hearing shows that there are between 115 and 120 employees employed inthe appropriate unit.The Intervenor relies on the contract as proof of its interest. 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Binon Chocolates,Inc., an election by secret ballot shall be conducted as early as possible,but not later than thirty (30) days from the date of this Direction,under the direction and supervision of the Regional Director for theSecond Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Sections 10 and 11, ofsaid Rules and Regulations, among the employees in the unit foundappropriate in Section IV, above, who were employed during the pay-roll period immediately preceding the date of this Direction, includ-ing employees who did not work during said pay-roll period becausethey.were ill or on vacation or temporarily laid off, and including em-ployees in the armed forces of the United States who present them-selves in person at the polls, but excluding those employees who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, to determine whether theydesire to be represented, by United Candy & Confectionery EmployeesUnion, Local 50, affiliated with the Congress of Industrial Organiza-tions, or by Candy and Confectionery Workers Union, No. 452, affili-ated with the American Federation of Labor, for the purposes of col-lective bargaining, or by neither.ORDERUpon the foregoing findings of fact and upon the entire record inthe proceeding, the National Labor Relations Board hereby ordersthat the petition for certification of representatives filed by UnitedCandy and Confectionery Employees Union, Local 50, C. I. 0., insofaras it pertains to the employees of Rosemarie De-Paris, Inc., La Mar-quise Chocolatier, Inc., and Colbert Chocolates. Inc., be, and it is herebydismissed.